Citation Nr: 0026304
Decision Date: 09/29/00	Archive Date: 11/03/00

DOCKET NO. 98-03 996               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for chloracne as a result of
exposure to herbicides.

2. Entitlement to service connection for porphyria cutanea tarda as
a result of exposure to herbicides.

3. Entitlement to service connection for skin disorders, other than
chloracne or porphyria cutanea tarda, as a result of exposure to
exposure to herbicides.

4. Entitlement to service connection for acute and subacute
peripheral neuropathy, as a result to exposure to herbicides.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel

INTRODUCTION

The appellant had active service from November 1965 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1997 rating decision, in which the New York,
New York Regional Office (RO) of the Department of Veterans Affairs
denied service connection for chloracne, acute and subacute
peripheral neuropathy and porphyria cutanea tarda as a result of
exposure to exposure to herbicides. Jurisdiction of the case was
subsequently transferred to the St. Petersburg, Florida, RO. The
Board remanded this case in August 1999 for additional development,
to include consideration of service connection for all skin
disorders manifested by the appellant. The RO completed the
requested development and has returned the case to the Board for
further appellate review. The Board has rephrased the issues listed
on the title page to better reflect the claims on appeal.

FINDINGS OF FACT

1. The appellant had active service from November 1965 to July 1969
with service in the Republic of Vietnam during the Vietnam Era.

- 2 -

2. There is no competent medical evidence of record that the:
appellant currently manifests chloracne or other acneform disease
consistent with chloracne.

3. Possible porphyria cutanea tarda, manifested by sun-induced
blistering on the back of the hands, was first shown medically many
years after service and may not be presumed to be due to exposure
to a herbicide agent.

4. Folliculitis barbae, desquamating dermatitis, fungal infection,
and subcutaneous cyst are not among the diseases legally presumed
to be due to exposure to a herbicide agent.

5. No medical evidence has been presented or secured to establish
a nexus between folliculitis barbae, desquamating dermatitis,
fungal infection, subcutaneous cyst, or any other skin disorder,
and active service, to include exposure to a herbicide agent in
service.

6. Peripheral neuropathy was first shown medically many years after
service as probably related to Type II diabetes mellitus.

7. A chronic peripheral neuropathy that is first manifested many
years after service is not among the diseases legally presumed to
be due to exposure to an herbicide agent.

8. No medical evidence has been presented or secured to establish
a nexus between peripheral neuropathy and active service, to
include exposure to an herbicide agent in service.

- 3 -

CONCLUSIONS OF LAW

1. The claim for service connection for chloracne as a result of
exposure to herbicides is not well grounded, and there is no
further statutory duty to assist the appellant in the completion of
his application. 38 U.S.C.A. 5103(a) and 5107(a) (West 1991).

2. The claim for service connection for porphyria cutanea tarda as
a result of exposure to herbicides is not well grounded, and there
is no further statutory duty to assist the appellant in the
completion of his application. 38 U.S.C.A. 5103(a) and 5107(a)
(West 1991).

3. The claim for service connection for skin disorders, other than
chloracne and porphyria cutanea tarda, as a result of exposure to
herbicides is not well grounded, and there is no further statutory
duty to assist the appellant in the completion of his application.
38 U.S.C.A. 5103(a) and 5107(a) (West 1991).

4. The claim for service connection for acute and subacute
peripheral neuropathy as a result of exposure to herbicides is not
well grounded, and there is no further statutory duty to assist the
appellant in the completion of his application. 38 U.S.C.A. 5103(a)
and 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual summary

The appellant contends that he manifests peripheral neuropathy and
various skin disorders, to include chloracne and porphyria cutanea
tarda, as a result of his exposure to herbicides in the Republic of
Vietnam. According to his June 1999 testimony before the
undersigned, as well as his various statements of record, he
complains of a recurrent rash of the arms, hands, neck, back and
legs, described as

- 4 -

an itchy skin rash with blackheads and oozing pus, which first
manifested itself several months following his tour of duty in
Vietnam. This skin disorder, which occurs during the summer months,
had been treated with Whitfield Ointment in service. Post-service,
he self-treated this skin disorder with over-the-counter
medications. Since his symptomatology had remained the same since
service, he opined that his porphyria cutanea tarda on the back of
his hands could not be related to his treatment for diabetes. He
refers to cyst removals from his neck. He further indicates that he
first manifested right leg pain and numbness in service.

At the June 1999 hearing before the undersigned, the appellant's
son also presented argument that any medical records prior to the
promulgation of the Agent Orange regulations were unlikely to
include diagnoses of chloracne and porphyria cutanea tarda as this
terminology was not used commonly in the medical community prior to
that time.

In making a claim for service connection, the appellant has the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that his claim is well grounded. 38
U.S.C.A. 5107(a) (West 1991). That is, he must present a claim
which is not inherently implausible when his contentions and the
evidence of record are viewed in the light most favorable to his
claim. See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). The kind
of evidence needed to make a claim well grounded depends upon the
types of issues presented by the claim. Grottveit v. Brown, 5 Vet.
App. 91 (1993). For some factual issues, competent lay evidence may
be sufficient; however, where the claim involves issues of medical
fact, such as medical causation or diagnosis, competent medical
evidence is required. Id.

Service medical records do show that the appellant presented with
complaint of a "heat rash" in April 1968, but physical examination
at that time was negative. In May 1968, he was prescribed
medication, to include Whitfield's ointment, for a rash on the neck
and shoulders, but his symptoms did not improve. He was prescribed
a different medication later that month and he did not return for
further treatment. Otherwise, service medical records are negative
for complaint, treatment, manifestation or diagnosis of a skin
disorder or peripheral neuropathy.

- 5 -

His separation examination, dated in July 1969, indicated "normal"
clinical evaluations of his skin and neurologic system.

Private medical records first reveal the appellant's treatment for
dermatitis in May 1986. He first complained of radiculopathy of the
legs in May 1988. He was treated for a low back injury in June
1989. In February 1991, he was treated for a rash on the neck. A
July 1991 VA outpatient note recorded his history of a rash on the
face, neck and scalp of 1 year duration. A subsequent July 1991
dermatology consultation for the Agent Orange Registry revealed his
complaint of an "agent orange rash" on the scalp and neck of 2
years duration. He also reported a history of a moderate acne
problem as a teenager. Physical examination at that time revealed
inflamed papules under the chin with a few postules on the anterior
chest and scalp. Impression was of folliculitis.

The record next shows that the appellant's private physician
diagnosed him with diabetes with neuropathy of the legs in
September 1991. His initially placed on Glucotrol, but his
prescription was later changed to Glynase. His subsequent
complaints of severe right flank and back pain were associated with
a probable diagnosis of peripheral neuropathy in December 1994. A
subcutaneous cyst on the right side of the neck was noted in
February 1995.

On VA diabetes mellitus examination, dated in September 1996, the
appellant reported the onset of type II diabetes six years
previously with progressively worsening symptoms of neuropathy over
the past two years. He was prescribed Glynase which was described
by the examiner as a form of micronized glyburide. He also reported
a recent episode of a blistering rash on the back of the hands
following sun exposure. He further complained of frequent postules
on the face and back. Physical examination was significant for
apparent residuals, described as erythematous bases, of old
blisters on the dorsum of both hands. There was no current
folliculitis. Diagnoses included Type II diabetes mellitus, painful
peripheral neuropathy probably secondary to diabetes mellitus,
folliculitis by history and sun-induced blistering on the dorsum of
the hands possibly representative of a

- 6 -


photosensitivity reaction induced by sulfonuria. It was noted that
he perhaps manifested porphyria cutanea tarda as secondary to his
Glynase prescription.

A September 1996 VA general medical examination revealed a
diagnosis of diabetic peripheral neuritis. On VA skin examination,
dated in November 1996, the appellant complained of an itchy scalp
and infected skin of the neck when shaving since 1970. He also
complained of a rash on the hands which broke out in the summer
months. Physical examination revealed inflamed follicles in the
bearded area, flaking and scaling of the scalp, and remnants of a
fungal infection on the hands which was so minimal as to prevent
diagnosis. Diagnoses included folliculitis barbae, desquamating
dermatitis and history of fungal infection of the hands which was
not well seen at that time.

A well-grounded claim for service connection requires evidence of
1) a current disability as provided by a medical diagnosis; 2)
evidence of incurrence or aggravation of a disease or injury in
service as provided by either lay or medical evidence, as the
situation dictates; and 3) a nexus, or link, between the in-
service disease or injury and the current disability as provided by
competent medical evidence. See Caluza v. Brown, 7 Vet. App. 498
(1995); see also 38 C.F.R. 3.303 (1999). For certain enumerated
diseases, service connection may also be granted on a presumptive
basis. See 38 C.F.R. 3.307 and 3.309 (1999).

VA laws and applicable regulatory provisions pertaining to Agent
Orange and herbicide exposure stipulate the diseases for which
service connection may be presumed due to an association with
exposure to herbicide agents. 38 U.S.C.A. 1116 (West 1991); 38
C.F.R. 3.309(e) (1999). The diseases entitled to presumptive
service connection are chloracne or other acneform disease
consistent with chloracne; Hodgkin's disease; multiple myeloma;
non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy;
porphyria cutanea tarda; prostate cancer; respiratory cancers
(cancer of the lung, bronchus, larynx, or trachea); and specified
forms of soft-tissue sarcoma. 38 C.F.R. 3.309(e) (1999).

- 7 -

Pursuant to 38 C.F.R. 3.307 (a)(6)(ii), the diseases of chloracne
or other acneform disease consistent with chloracne, acute and
subacute peripheral neuropathy and porphyria cutanea tarda must
manifest themselves to a degree of 10 percent or more within one
year from separation from service. This provision may be satisfied
with a showing, by acceptable lay or medical evidence, of
characteristic manifestations of the disease to the required degree
provided that a definite diagnosis followed within a reasonable
time. 38 C.F.R. 3.306(c) (1999). It is also recognized that
symptomatology shown in the prescribed period may have no
particular significance when first observed, but may gain
considerable significance in light of subsequent developments. Id.
As such, cases in which a chronic condition is shown within a short
time following the applicable presumptive period, but without
evidence of manifestations within the period, may require
development to determine whether, in retrospect, such disease had
been manifest during the presumptive period to the required degree.
Id.

In this case, there is no dispute that the appellant served in the
Republic of Vietnam during the Vietnam Era. As a matter of law, he
is presumed to have been exposed to Agent Orange. 38 C.F.R.
3.307(a)(6)(iii) (1999). Where a veteran who served in the Republic
of Vietnam during the Vietnam Era shows a current manifestation of
a presumptive disease related to herbicide exposure within the
presumptive period, no more evidence is necessary to establish a
well grounded claim. Brock v. Brown, 10 Vet. App. 155, 162-63
(1997).

II. Service connection - chloracne

The first requirement for a well grounded claim is competent
evidence that the appellant has the disability for which he is
seeking benefits. The medical records of file do not show a current
or past diagnosis of chloracne or other acneform disease consistent
with chloracne. The appellant's lay assertions that his skin
disorder, described as a recurrent itchy skin rash with blackheads
and oozing pus, is a manifestation of chloracne is insufficient to
well ground his claim as lay persons do not have the medical
training or expertise to make a diagnosis. Grottveit, 5 Vet. App.
at 93. Due to the absence of a current disability as provided by a
medical

- 8 -

diagnosis, he has failed to present a valid claim. Brammer v.
Derwinski, 3 Vet. App. 223 (1992). His claim, accordingly, must be
denied as not well grounded. See Edenfield v. Brown, 8 Vet. App.
384 (1996) (en banc) (disallowance of a claim as not well grounded
amounts to a disallowance of the claim on the merits based or
insufficiency of evidence).

III. Service connection - porphyria cutanea tarda

The appellant contends that he manifests porphyria cutanea tarda on
the back of his hands as a result of his in-service exposure to
herbicides. He argues that this condition has been present since
service. Porphyria cutanea tarda has been defined as a disease in
which porphyrins are abnormally metabolized and which is
characterized by thinning and blistering of the skin in sun-
exposed areas. 58 Fed. Reg. 50528 (September 28, 1993). In
September 1996, a VA diabetes mellitus examiner opined that the
appellant manifested sun-blistering of the hands which was
"possibly" a manifestation of porphyria cutanea tarda due to
prescriptive medication use for diabetes mellitus. However, a
subsequent VA skin examination report noted a diagnosis of a
probable fungal infection.

Even assuming that the appellant does, in fact, currently manifest
porphyria cutanea tarda, the medical evidence does not show that he
manifested this skin disorder to a degree of 10 percent or more
within a year from his discharge from service. See 38 C.F.R.
3.307(a)(6) (1999). In this respect, the medical records do not
show the manifestation of any skin disorder involving the hands
during service or until many years thereafter. Rather, a skin
disorder involving the hands was first noted on VA diabetes
mellitus examination report dated in September 1996. While the
appellant is competent to describe the manifestations of an
undocumented skin condition during and following service, his lay
assertions, in and of themselves, are not competent to establish
the existence of porphyria cutanea tarda during the applicable time
period. See Arms v. West, 12 Vet. App. 188, 199 (1999) (medical
nexus evidence required for connection of a current medical
diagnosis of a skin disorder and in-service symptomatology). As
such, the presumptive regulatory

- 9 -

provisions pertaining to diseases associated with exposure to Agent
Orange and herbicides are not for application. 38 C.F.R. 3.309(e)
(1999).

Even it were conceded, for the sake of argument, that porphyria
cutanea tarda was shown on VA examination in 1996, the accompanying
medical opinion that the disorder was due to intercurrent disease,
namely diabetes mellitus, would have served to rebut the
presumption of service incurrence. 38 C.F.R. 3.307(d)(1999). In any
event, medical evidence of the "possibl[e]" existence of porphyria
cutanea tarda is not sufficient to well ground the claim.

The appellant's lay opinion relating his current diagnosis to his
claimed symptomatology manifested in service, to include his
exposure to herbicides, is insufficient to supplant the well
grounded requirement of medical-nexus evidence. Arms, 12 Vet. App.
at 199. Accordingly, the Board must deny the appellant's claim of
service connection for porphyria cutanea tarda as a result of
exposure to herbicides as not well grounded. Edenfield, 8 Vet. App.
384 (1996).

IV. Service connection - all other skin disorders

The appellant next contends that his recurrent rash of the arms,
hands, neck, back and legs, however diagnosed, began in service
and/or stem from his in-service exposure to herbicides. A recent VA
skin examination report notes diagnoses of folliculitis barbae,
desquamating dermatitis and history of fungal infection of the
hands. A subcutaneous cyst of the neck was noted in February 1995.
None of these skin disorders are listed among the diseases
associated with exposure to herbicides and, accordingly, are not
subject to presumptive service connection as Agent Orange related
disease under 38 C.F.R. 3.309(e). As such, he has the burden of
establishing a plausible claim for service connection under the
general laws and regulations governing VA compensation entitlement.
See Combee, 34 F 3d. 1039 (Fed. Cir. 1994); Caluza, 7 Vet. App. 498
(1995).

Upon review of the record, the Board finds that the appellant's
claim must be denied as not well grounded as he has failed to
submit competent medical evidence

- 10 -

relating his current skin disorders to his active service and/or
his claimed exposure to Agent Orange. In this respect, his service
medical records only show several treatments for a rash on the neck
and shoulders in the month of May 1968 with a "normal" clinical
evaluation of the skin upon his discharge in July 1969. He next
received treatment for dermatitis approximately 18 years
thereafter. There is also no medical opinion of record relating his
current diagnoses to active service, to include his exposure to
herbicides in service.

In this case, the appellant has alleged continuity of
symptomatology since service and his own opinion that he manifests
the same skin disability for which he was treated in service.
Certainly, he is competent to describe the manifestations of his
skin disorders prior to, during, and following service, but he is
not competent to relate his in-service symptomatology to medical
diagnoses rendered many years thereafter. Arms, 12 Vet. App. at
199. Additionally, his lay allegations that his skin disorders are
causally related to his exposure to herbicides in service are
insufficient to well ground his claim. Grottveit, 5 Vet. App. at
93. His claim, therefore, must be denied as not well grounded. See
Edenfield, 8 Vet. App. 384 (1996) (en banc).

V. Service connection - peripheral neuropathy

Acute and subacute peripheral neuropathies have been defined as a
"transient peripheral neuropathy that appears within weeks or
months of exposure to an herbicide agent and resolves within two
years of the date of onset." 38 C.F.R. 3.309(e), Note 2 (1999).
Such a neuropathy must manifest itself to a degree of 10 percent or
more within a year from discharge from service. 38 C.F.R. 3.307
(6)(ii) (1999). In general, VA has determined that peripheral
neuropathy can be induced by many common medical and environmental
disorders unrelated to herbicide exposure, to include alcoholism,
diabetes, and exposure to other toxic chemicals. 61 Fed. Reg.
41368-41447 (August 6, 1996). VA has also determined that the
preponderance of sound medical and scientific evidence weighs
against an association between herbicide exposure and chronic
peripheral neuropathy. Id. at 41446-47 (emphasis added). See also
61 Fed. Reg. 57586 (November 7, 1996).

- 11 -

The medical evidence of record shows that the appellant's
peripheral neuropathy was first manifested and diagnosed many years
after his discharge from service. It is not shown that such
neuropathy was manifested within a year from service, an it is not
shown to have been transient. Rather, it is shown as a chronic
disability secondary to the onset of Type II diabetes mellitus. 38
C.F.R. 3.307(d). As such, the appellant does not manifest "acute or
subacute" peripheral neuropathy, as defined by 38 C.F.R. 3.309.
Therefore, his claim for service connection for peripheral
neuropathy based upon presumptive service connection under 38
C.F.R. 3.309 is not plausible.

Nevertheless, the appellant still may establish service connection
for peripheral neuropathy under the general laws and regulations
governing VA compensation entitlement. See Combee, 34 F 3d. 1039
(Fed. Cir. 1994); Caluza, 7 Vet. App. 498 (1995). In this regard,
there is no medical evidence of peripheral neuropathy until long
after service. Nonetheless, the appellant has testified to the
onset of right leg pain and numbness in service. For the limited
purposes of a well grounded analysis, the Board will presume the
truthfulness of his assertions that he experienced right leg pain
and numbness during service, as required by King v. Brown, 5 Vet.
App. 19, 21 (1993). Even so, such testimony is not probative with
respect to the existence of peripheral neuropathy because the
appellant is not competent on matters of medical diagnosis.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Upon review of the pertinent evidence, the Board finds that the
appellant's claim of service connection for peripheral neuropathy
is not well grounded. The medical evidence of record first shows
peripheral neuropathy many years following service. There is no
medical evidence which shows a causal relationship, or nexus,
between his peripheral neuropathy and active service, to include
his exposure to herbicides in service. To the contrary, VA has
found no correlation between herbicide exposure and a chronic
peripheral neuropathy which manifests itself many years after such
exposure. 61 Fed. Reg. 41368, 41446-47 (August 6, 1996). The
appellant's lay opinion that his peripheral neuropathy began in
service and/or stems

- 12 -

from his in-service exposure to herbicides is insufficient to well
ground his claim. Grottveitt, 5 Vet. App. at 93.

Accordingly, the Board must deny the appellant's claim of service
connection for acute and subacute peripheral neuropathy as not well
grounded. See Edenfield, 8 Vet. App. 384 (1996) (en banc).

VI. Due Process

The United States Court of Appeals for Veterans Claims has recently
held that, absent the submission and establishment of a well
grounded claim, VA cannot undertake to assist a claimant in
developing facts pertinent to his/her claim. Morton v. West, 12
Vet. App. 477, 486 (1999). See Epps v. Gober, 126 F.3d 1464, 1467
(Fed. Cir. 1997), cert denied, ___ U.S.___, 118 S. Ct. 2348, 141 L.
Ed. 2d 718 (1998). However, VA may be obligated under 38 U.S.C.A.
5103(a) to advise a claimant of evidence needed to complete his or
her application. See Graves v. Brown, 8 Vet. App. 522 (1996).

Review of the claims folder on appeal clearly shows that the
appellant has been notified of the type of evidence needed to
complete his application with respect to his service connection
claims. In this respect, the RO has issued a Statement of the Case
and a subsequent Supplemental Statement of the Case which have
notified him of the reasons and basis for the denial of his claims.
Additionally, the RO has obtained all relevant treatment records
identified by him as relevant to his claim, and he has testified
before the undersigned. The Board discerns no additional sources of
relevant information which may be obtained concerning the present
claim. Accordingly, the Board is satisfied that the obligation
imposed by section 5103(a) has been met. See generally Wood v.
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what it
states, a duty to assist, not a duty to prove a claim).

- 13 -

ORDER

The claim for service connection for chloracne as a result of
exposure to herbicides is denied as not well grounded.

The claim for service connection for porphyria cutanea tarda as a
result of exposure to herbicides is denied as not well grounded.

The claim for service connection for skin disorders, other than
chloracne and porphyria cutanea tarda, as a result of exposure to
herbicides is denied as not well grounded.

The claim for service connection for acute and subacute peripheral
neuropathy as a result of exposure to herbicides is denied as not
well grounded.

NANCY I. PHILLIPS
Member, Board of Veterans' Appeals

- 14 -


